Dismissed and Opinion Filed December 10, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00715-CV

                            TRI PHAM, Appellant
                                   V.
                         MITRA MAHMOUDI, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01961-E

                         MEMORANDUM OPINION
                 Before Justices Whitehill, Schenck, and Browning
                            Opinion by Justice Schenck
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated August 3, 2020, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated August 3, 2020, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

By letter dated November 2, 2020, we informed appellant the clerk’s record had not
been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, (1) verification of payment or arrangements to

pay for the clerk’s record, or (2) written documentation that appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200715F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TRI PHAM, Appellant                          On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-20-00715-CV          V.               Trial Court Cause No. CC-20-01961-
                                             E.
MITRA MAHMOUDI, Appellee                     Opinion delivered by Justice
                                             Schenck. Justices Whitehill and
                                             Browning participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee MITRA MAHMOUDI recover her costs of
this appeal from appellant TRI PHAM.


Judgment entered this 10th day of December, 2020.




                                       –3–